TONGUE, J.,
specially concurring.
I concur in the result of the opinion by the majority under the particular facts of this case. Because of my concern, however, over the possibility that this decision may be misapplied in future cases involving different facts, I would point out that the law on this subject has been stated in an Annotation in 4 ALR3d at 18 (1965), to be as follows:
"Where the named insured expressly prohibited the original permittee from allowing anyone else to drive, both the first permittee and the second permittee have *277usually been denied coverage under the omnibus clause as to liability arising from the second permittee’s use of the automobile solely for his own purposes. But coverage has been extended to the first permittee notwithstanding the violation of such instructions where the car was being used for a purpose authorized by the named insured and the original permittee was a passenger in the car or its operation by the second permittee was for the original permittee’s benefit or advantage. The authorities are conflicting as to the coverage of the second permittee under the latter circumstances, * *
In this case Miss Isaacson was using the automobile solely for her own use and purposes in returning from her dental appointment. At the time of the accident Larry McFarland was not a passenger in the automobile. Nor was the automobile being operated for his benefit or for the benefit of his father.